Exhibit 10.2

 

WJ COMMUNICATIONS, INC.
401 RIVER OAKS PARKWAY
SAN JOSE, CALIFORNIA  95134

 

June 28, 2005

 

Mr. Bruce W. Diamond

 

Re:                               Employment Agreement

 

Dear Mr. Diamond:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment with WJ Communications, Inc. (the “Company”), effective as of
the earlier of (A) two weeks after you provide notice of resignation to your
current employer, but in no event later than June 30, 2005, or (B) the effective
date of resignation from your current employer (the “Effective Date”).  You
acknowledge that if the Effective Date does not occur on or before June 30,
2005, the Company shall have no obligation to employ you and this Agreement
shall terminate.

 

1.                                       Employment and Services.  Subject to
Board approval of your election as President and CEO, the Company shall employ
you as President and Chief Executive Officer of the Company for the period
beginning on the Effective Date and ending upon termination pursuant to
paragraph 5 (the “Employment Period”).  During the Employment Period, you shall
be located at the Company’s principal headquarters and you shall render such
services to the Company and its affiliates and subsidiaries as the Board of
Directors of the Company shall reasonably designate from time to time, and you
shall devote your best efforts and full time and attention to the business of
the Company.  You will continue to serve as a member of the Board as of the
Effective Date and the Company shall nominate you to serve on the Board at each
subsequent annual meeting of the Company’s shareholders during the Employment
Period.  During the Employment Period, you agree not to sit on any Boards (or
comparable bodies) or engage in any outside business activities without the
consent of the Board of Directors (which approval shall not be unreasonably
withheld).


 

2.                                       Compensation.


 


A.                                       ANNUAL BASE SALARY.  THE COMPANY SHALL
PAY YOU AN ANNUAL BASE SALARY (“ANNUAL BASE SALARY”) OF $350,000 DURING THE
EMPLOYMENT PERIOD, SUBJECT TO ANNUAL REVIEW IN EACH YEAR OF THE EMPLOYMENT
PERIOD THEREAFTER BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS (THE
“COMPENSATION COMMITTEE”) (FOR ANY PARTIAL YEAR DURING THE EMPLOYMENT PERIOD,
THE ANNUAL BASE SALARY SHALL BE PRORATED BASED ON THE NUMBER OF DAYS DURING SUCH
YEAR ON WHICH YOU ARE EMPLOYED BY THE COMPANY).  YOUR ANNUAL BASE SALARY MAY BE
INCREASED IN YEARS FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE AT THE
SOLE DISCRETION OF THE COMPENSATION COMMITTEE BUT MAY NOT BE DECREASED.  AS USED
HEREIN, THE TERM “ANNUAL BASE SALARY” REFERS TO THE

 

--------------------------------------------------------------------------------


 


ANNUAL BASE SALARY AS SO INCREASED.  SUCH ANNUAL BASE SALARY SHALL BE PAYABLE IN
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES.


 


B.                                      ANNUAL BONUS.  IN ADDITION, YOU WILL BE
ELIGIBLE TO RECEIVE AN ANNUAL BONUS TO BE AWARDED NO LATER THAN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR, TO BE PAID AS SOON AS PRACTICABLE BUT NO
LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF SUCH FISCAL YEAR.  IN
ORDER TO DETERMINE THE AMOUNT OF SUCH BONUS, BEGINNING WITH FISCAL YEAR 2006 THE
COMPENSATION COMMITTEE SHALL SET YOUR ANNUAL BONUS TARGET OPPORTUNITY AT ONE
HUNDRED PERCENT (100%) OF YOUR ANNUAL BASE SALARY WITH FIFTY PERCENT (50%) BASED
ON DEFINED COMPANY FINANCIAL PERFORMANCE OBJECTIVES (“FPO’S”) AND FIFTY PERCENT
(50%) BASED ON DEFINED MAJOR BUSINESS OBJECTIVES (“MBO’S”).  THE COMPANY SHALL
DETERMINE APPROPRIATE FPO’S AND MBO’S FOR EACH FISCAL YEAR AND YOUR ANNUAL BONUS
SHALL BE BASED UPON THE EXTENT TO WHICH THE COMPANY ATTAINS SUCH OBJECTIVES. 
YOU SHALL BE PERMITTED TO PROVIDE INPUT TO THE COMPANY REGARDING THE PERFORMANCE
OBJECTIVES PRIOR TO THE COMPANY’S DETERMINATION OF SUCH OBJECTIVES.  THE
DETERMINATION OF THE APPROPRIATE FPO’S AND MBO’S WITH RESPECT TO EACH SUBSEQUENT
FISCAL YEAR SHALL TAKE PLACE NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE
RECEIPT BY THE BOARD OF DIRECTORS OF THE COMPANY FROM THE COMPANY’S SENIOR
MANAGEMENT OF THE COMPANY’S OPERATING BUDGET WITH RESPECT TO SUCH FISCAL YEAR
PROVIDED SUCH DETERMINATION SHALL OCCUR NO LATER THAN NINETY (90) DAYS AFTER THE
BEGINNING OF SUCH FISCAL YEAR.  THE ANNUAL BONUS TARGET OPPORTUNITY FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2005 SHALL BE SET AT FIFTY PERCENT (50%) OF YOUR
ANNUAL BASE SALARY AND WILL BE BASED ON YOUR ACHIEVEMENT OF DEFINED OBJECTIVES
TO BE DETERMINED BY THE COMPANY WITHIN ITS SOLE DISCRETION ON OR FOLLOWING THE
COMMENCEMENT OF THE EMPLOYMENT PERIOD.  IN ORDER TO MAKE UP FOR COMPENSATION
FORFEITED FROM YOUR FORMER EMPLOYER WHEN YOU JOIN THE COMPANY, YOUR ACTUAL BONUS
SHALL BE NOT LESS THAN $50,000 PROVIDED THAT YOU REMAIN IN THE COMPANY’S EMPLOY
THROUGH DECEMBER 31, 2005, WITH SUCH BONUS TO BE PAID AS SOON AS PRACTICABLE BUT
NO LATER THAN TWO AND A HALF (2 ½) MONTHS AFTER THE END OF THE 2005 FISCAL YEAR.


 


C.                                       NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THERE SHALL BE DEDUCTED OR WITHHELD FROM ALL AMOUNTS PAYABLE TO YOU
AMOUNTS FOR ALL FEDERAL, STATE, CITY OR OTHER TAXES REQUIRED BY APPLICABLE LAW
TO BE SO WITHHELD OR DEDUCTED AND ANY OTHER AMOUNTS AUTHORIZED FOR DEDUCTION BY
OR REQUIRED BY LAW.


 

3.                                       Restricted Stock.  Within thirty (30)
days of the commencement of the Employment Period, you will be granted 1,000,000
shares of restricted common stock (“Restricted Stock”) at the commencement of
the Employment Period for a purchase price equal to the par value of the common
stock of $0.01 per share.  These shares of Restricted Stock will vest as set
forth below, provided that you must be employed as of any vesting date and,
except as provided in Section 5 of this Agreement, if you are terminated for any
reason, all unvested Restricted Stock will be forfeited and cancelled; and
provided further that upon a termination of your employment by the Company
within three (3) months prior to or nine (9) months following the occurrence of
a Change in Control (as defined below) either by the Company other than for
Cause (as defined herein) or by you with Good Reason (as defined below), you
shall be fully vested in any then unvested Restricted Stock.  These shares of
Restricted Stock will not be transferable by you until

 

--------------------------------------------------------------------------------


 

they are vested.  Unvested shares will be subject to repurchase by the Company
at $0.01 per share upon termination of your employment for Cause or your
voluntary resignation without Good Reason. Unless you elect to be taxed upon
receipt of the Restricted Stock (by filing a special election under
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
with the Internal Revenue Service within 30 days), you will be taxed (and
subject to income tax withholding) on the value of the Restricted Stock as the
shares vest.  In order to satisfy any applicable tax withholding, you may elect
to have the Company withhold otherwise deliverable shares having a fair market
value equal to the amount required to be withheld.  You should consult with your
tax advisor regarding the federal, state and local income tax consequences of
receiving the grant of Restricted Stock hereunder.  In connection with this
grant of restricted stock, you represent and warrant as provided for in Annex 1
hereto.


 


A.                                       TIME-VESTED RESTRICTED STOCK.  500,000
SHARES OF THE RESTRICTED STOCK SHALL VEST OVER TIME (“TIME SHARES”) SUBJECT TO
THE TERMS AND CONDITIONS OF THE COMPANY’S 2000 STOCK INCENTIVE PLAN (THE
“PLAN”), AND THE APPLICABLE TIME RESTRICTED STOCK AGREEMENT (THE “TIME AWARD”). 
TIME SHARES SHALL VEST RATABLY ON A MONTHLY BASIS OVER A THIRTY-SIX (36) MONTH
PERIOD FOLLOWING THE DATE OF GRANT (E.G., 13,888.88 TIME SHARES SHALL VEST PER
MONTH).


 


B.                                      PERFORMANCE-VESTED RESTRICTED STOCK. 
500,000 SHARES OF THE RESTRICTED STOCK SHALL VEST BASED ON PERFORMANCE
(“PERFORMANCE SHARES”) SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE
APPLICABLE PERFORMANCE RESTRICTED STOCK AGREEMENT (THE “PERFORMANCE AWARD”). 
THE PERFORMANCE SHARES SHALL VEST CONDITIONED ON YOUR SATISFACTION OF CERTAIN
PERFORMANCE TARGETS AND OBJECTIVES TO BE DETERMINED BY THE COMPANY WITH THE
PERFORMANCE PERIOD FOR SUCH AWARD TO BE NOT MORE THAN TWO (2) YEARS OR IN THE
CASE OF PERFORMANCE CRITERIA CONDITIONED ON APPRECIATION IN THE VALUE OF THE
COMPANY’S COMMON STOCK, THE PRICE TARGETS DESIGNATED BY THE COMPANY.  YOU SHALL
BE GIVEN THE OPPORTUNITY TO PROVIDE INPUT TO THE COMPANY REGARDING THE
PERFORMANCE TARGETS AND OBJECTIVES PRIOR TO THE COMPANY’S FINAL DETERMINATION OF
SUCH TARGETS AND OBJECTIVES.


 

4.                                       Benefits.  During the Employment
Period, you shall be entitled to participate in the Company’s fringe benefit
plans for its senior executives, subject to and in accordance with applicable
eligibility requirements, such as executive medical reimbursement, tax
preparation, 401(k), employee stock purchase program, life and disability
insurance plans and all other benefit plans (other than severance and
equity-based plans or arrangements) generally available to the Company’s senior
executive officers.  In addition, the Company will reimburse your reasonable
out-of-pocket expenses incurred in connection with the performance of your
duties hereunder, consistent with Company policy. You shall be entitled to take
time off in accordance with the Company’s top management vacation policy.


 

5.                                       Termination and Severance.  The
Employment Period shall terminate on the first to occur of (i) forty-five (45)
days following written notice by you to the Company of your resignation without
Good Reason (it being understood that you will continue to perform your services
hereunder during such forty-five (45) day period if requested,  but the Company
may terminate your services sooner if it so elects, without any severance
obligations hereunder), (ii) thirty (30) days following written notice by you to
the Company of your resignation with Good Reason (it

 

--------------------------------------------------------------------------------


 

being understood that you will continue to perform your services hereunder
during such thirty (30) day period provided that the Company does not elect to
terminate your employment sooner if it so elects), (iii) your death or
Disability, (iv) a vote of the Board of the Company directing such termination
for Cause, (v) a vote of the Board of the Company directing such termination
without Cause, or (vi) the third (3rd) anniversary of the Effective Date (the
“Scheduled Expiration Date”); provided, however, that the Scheduled Expiration
Date shall be automatically extended for successive one-year periods unless, at
least one hundred and twenty  (120) days prior to the then-current Scheduled
Expiration Date, either the Company or you shall give written notice to the
other of an intention not to extend the Employment Period.  In the event your
employment with the Company terminates for any reason, you will be entitled to
(a) any unpaid Base Salary accrued up to the effective date of termination, (b)
unpaid, but earned and accrued Annual Bonus for any completed fiscal year that
is unpaid as of the termination of your employment, (c) pay for accrued but
unused vacation that the Company is legally obligated to pay you, (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to you, (e) unreimbursed business
expenses required to be reimbursed to you, and (f) rights to indemnification you
may have under the Company’s Articles of Incorporation, Bylaws, the Agreement or
separate indemnification agreement, as applicable.  In the event of termination
of the Employment Period pursuant to clause (ii) or (v) above, the Company shall
pay to you (i) an amount equal to one hundred fifty percent (150%) of your
Annual Base Salary as in effect immediately prior to the termination of the
Employment Period,  (ii) eighteen (18) months accelerated vesting with respect
to any outstanding, unvested Time Shares, and (iii) reimbursement for premiums
paid for continued health benefits for you and your dependents under the
Company’s health plans for eighteen (18) months.  Such amounts provided for in
this section shall be paid within thirty (30) days of the date of such
termination (the “Severance Benefit”).  Notwithstanding the preceding sentence,
the Severance Benefit shall be computed as an amount equal to (i) two hundred
ninety-nine percent (299%) of your Annual Base Salary as in effect immediately
prior to the termination of the Employment Period, (ii) full vesting with
respect to any outstanding, unvested Time Shares and Performance Shares, and
(iii) reimbursement for premiums paid for continued health benefits for you and
your dependents under the Company’s health plans for thirty-six (36) months with
such amounts to be paid within thirty (30) days of the date of such termination,
in each case solely in a circumstance in which there is a termination of your
employment within three (3) months prior to or nine (9) months following the
occurrence of a Change in Control either by the Company other than for Cause or
by you with Good Reason.


 


IN THE EVENT THAT THE SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN AGREEMENT (I)
CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE
AND (II) BUT FOR THIS SECTION 5, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY
SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN YOUR SEVERANCE BENEFITS
HEREUNDER SECTION 5 SHALL BE EITHER (I) DELIVERED IN FULL, OR (II) DELIVERED AS
TO SUCH LESSER EXTENT WHICH WOULD RESULT IN NO PORTION OF SUCH SEVERANCE
BENEFITS BEING SUBJECT TO THE EXCISE TAX, WHICHEVER OF THE FOREGOING AMOUNTS,
TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL INCOME TAXES AND THE
EXCISE TAX, RESULTS IN THE RECEIPT BY YOU ON AN AFTER-TAX BASIS, OF THE GREATEST
AMOUNT OF SEVERANCE BENEFITS, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH
SEVERANCE BENEFITS MAY BE TAXABLE UNDER SECTION 4999 OF THE CODE.  UNLESS THE
COMPANY AND YOU OTHERWISE AGREE IN WRITING, ANY DETERMINATION REQUIRED UNDER
THIS SECTION 5 SHALL BE MADE IN WRITING IN GOOD FAITH BY THE ACCOUNTING FIRM
SERVING AS THE COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL (THE “ACCOUNTANTS”).  IN THE EVENT OF A REDUCTION IN BENEFITS

 

--------------------------------------------------------------------------------


 


HEREUNDER, YOU SHALL BE GIVEN THE CHOICE OF WHICH BENEFITS TO REDUCE. FOR
PURPOSES OF MAKING THE CALCULATIONS REQUIRED BY THIS SECTION 5, THE ACCOUNTANTS
MAY MAKE REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES
AND MAY RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE
APPLICATION OF SECTIONS 280G AND 4999 OF THE CODE.  THE COMPANY AND YOU SHALL
FURNISH TO THE ACCOUNTANTS SUCH INFORMATION AND DOCUMENTS AS THE ACCOUNTANTS MAY
REASONABLY REQUEST IN ORDER TO MAKE A DETERMINATION UNDER THIS SECTION.  THE
COMPANY SHALL BEAR ALL COSTS THE ACCOUNTANTS MAY REASONABLY INCUR IN CONNECTION
WITH ANY CALCULATIONS CONTEMPLATED BY THIS SECTION.


 

Except as otherwise set forth in this paragraph 5 or pursuant to the terms of
employee benefit plans in which you participate pursuant to paragraph 4, you
shall not be entitled to any compensation or other payment from the Company in
connection with the termination of your employment hereunder.

 

For purposes of this Agreement, the following definitions will apply:  (a) “Good
Reason” shall mean the occurrence of any of the following without your written
consent which shall remain uncured for a period of not less than thirty (30)
days following your delivery of notice of such occurrence to the Company (it
being understood that your failure to deliver such notice in a timely manner
shall waive your rights to allege Good Reason):  (i) the transfer or relocation
of your principal place of employment to a geographic location more than
twenty-five (25) miles from the current location of the Company’s principal
headquarters, (ii) a significant reduction of your duties, position, or
responsibilities, relative to your duties, position, or responsibilities in
effect immediately prior to such reduction, (iii) a substantial reduction by the
Company in the aggregate nature or level of employee benefits to which you are
entitled immediately prior to such reduction with the result that your overall
benefits package is materially reduced, other than in connection with an
across-the-board reduction applicable to all senior executives of comparable
status , (iv) a reduction in your Annual Base Salary or Annual Bonus as in
effect immediately prior to such reduction, (v) the failure of the Company to
obtain the assumption of the Agreement by a successor, or (vi) any material
breach of this Agreement by the Company which is not cured or which the Company
is not undertaking to cure within thirty (30) days after the Company has
received written notice from you identifying the breach in reasonable detail;
(b) “Cause” shall mean any of the following acts or circumstances:  (i) willful
destruction by you of Company property having a material value to the Company,
(ii) fraud, embezzlement, or theft (other than immaterial acts by you that are
cured immediately and in the reasonable judgment of the Board were not
intentional), (iii) your conviction of or entering a plea of guilty or nolo
contendre to any crime constituting a felony or a misdemeanor involving fraud,
or dishonesty or moral turpitude that the Board reasonably believes has had or
will have a material detrimental effect on the Company’s reputation or business,
(iv) your breach, neglect, refusal, or failure to discharge your material duties
under this Agreement (other than due to Disability) or any Company policy or
your failure to comply with the lawful and reasonable directions of the Board,
in any such case that is not cured within thirty (30) days after you have
received written notice thereof from the Board of the Company, or (v) a willful
and knowing misrepresentation to the Board of the Company that will have a
material adverse effect on the business, prospects or affairs of the Company or
your performance under this Agreement; (c) “Disability” shall mean that for a
period of six (6) consecutive months or an aggregate of six (6) months in any
twelve (12) month period you are incapable of substantially fulfilling the
duties of your positions as set forth in paragraph 1 because of physical, mental
or emotional incapacity, injury, sickness or

 

--------------------------------------------------------------------------------


 

disease; and (d) a “Change in Control” shall mean (i) the acquisition by any
“person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a current
shareholder or affiliate of such shareholder or the Company, of stock of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s stock; (ii) a merger or consolidation of the Company with any
other person (other than an affiliate), other than a merger or consolidation
which would result in the voting stock of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting interests of the surviving entity) more than sixty
percent (60%) of the surviving entity’s outstanding combined voting power
immediately after such merger or consolidation; provided, however, that a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than fifty percent (50%)
of the combined voting stock of the Company’s then outstanding interests shall
not constitute a Change in Ownership; (iii) the approval by stockholders of the
Company, or if stockholder approval is not required of a plan a complete
liquidation or dissolution of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets (in all cases other
than the sale, transfer or disposition of all or substantially all of the assets
of the Company to an affiliate); or (iv) a change in the composition of the
Board, as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those directors whose election or nomination was not in connection with any
transactions described in subsections (i), (ii), or (iii) or in connection with
an actual or threatened proxy contest relating to the election of directors of
the Company.  With regard to the definition of “Disability” in clause (c) above,
any question as to the existence or extent of the Disability upon which you and
the Company cannot agree shall be determined by a qualified, independent
physician selected by the Company and subject to your approval, which shall not
be unreasonably withheld.  The determination of any such physician shall be
final and conclusive for all purposes; provided, however, that you or your legal
representatives shall have the right to present to such physician such
information as to such Disability as you or they may deem appropriate, including
the opinion of your personal physician.

 

6.                                       Confidential Information.  You
acknowledge that information obtained by you while employed by the Company or
any affiliate thereof concerning the business or affairs of (i) the Company, its
affiliates and subsidiaries or (ii) any enterprise which is the subject of an
actual or potential transaction (“Potential Transaction”), considered,
evaluated, reviewed or otherwise, made known to Fox Paine & Company, LLC, the
Company, its affiliates of subsidiaries, or you (“Confidential Information”) is
the property of the Company. You shall not, without the prior written consent of
the Board of the Company, disclose to any person or use for your own account any
Confidential Information except (i) in the normal course of performance of your
duties hereunder, (ii) to the extent necessary to comply with applicable laws or
regulatory process (provided that, if permissible, you shall give the Company
prompt notice prior to or following any such disclosure), or (iii) to the extent
that such information becomes generally known to and available for use by the
public other than as a result of your acts or omissions to act.  Upon
termination of your employment or at the request of the Board of the Company at
any time, you shall deliver to the Board all documents containing Confidential
Information or relating to the

 

--------------------------------------------------------------------------------


 

business or affairs of the Company, its affiliates and subsidiaries that you may
then possess or have under your control.


 

7.                                       Non-Solicitation.


 


A.                                       NON-SOLICITATION.  AS A MEANS
REASONABLY DESIGNED TO PROTECT THE COMPANY’S CONFIDENTIAL INFORMATION, YOU AGREE
THAT, FOR A PERIOD OF TWELVE (12) MONTHS FROM THE CONCLUSION OF THE EMPLOYMENT
PERIOD, YOU WILL NOT DIRECTLY, INDIRECTLY OR AS AN AGENT ON BEHALF OF OR IN
CONJUNCTION WITH ANY PERSON, FIRM, PARTNERSHIP, CORPORATION OR OTHER ENTITY (I)
HIRE, SOLICIT, ENCOURAGE THE RESIGNATION OF OR IN ANY OTHER MANNER SEEK TO
ENGAGE OR EMPLOY ANY PERSON (OTHER THAN YOUR PERSONAL ASSISTANT) WHO IS THEN, OR
WITHIN THE PRIOR THREE (3) MONTHS HAD BEEN, AN EMPLOYEE OF THE COMPANY, WHETHER
OR NOT FOR COMPENSATION AND WHETHER OR NOT AS AN OFFICER, CONSULTANT, ADVISER,
INDEPENDENT SALES REPRESENTATIVE, INDEPENDENT CONTRACTOR OR PARTICIPANT, OR (II)
CONTACT, SOLICIT, SERVICE OR OTHERWISE HAVE ANY DEALINGS RELATED TO THE SALE,
MANUFACTURE, DISTRIBUTION, MARKETING OR PROVISION OF PRODUCTS, COMPONENTS,
EQUIPMENT, HARDWARE, OTHER TECHNOLOGY OR SERVICES (OF ANY SORT) IN THE WIRELESS
COMMUNICATIONS INDUSTRY OR ANY OTHER INDUSTRY OR BUSINESS OR PROSPECTIVE
INDUSTRY OR BUSINESS IN WHICH THE COMPANY MATERIALLY PARTICIPATES OR HAS TAKEN
MATERIAL STEPS TOWARD PARTICIPATING IN AS OF SUCH CONCLUSION AND ACTUALLY ENTERS
SUCH BUSINESS WITHIN TWELVE (12) MONTHS THEREAFTER, WITH ANY PERSON OR ENTITY
WITH WHOM THE COMPANY HAS A CURRENT BUSINESS RELATIONSHIP OR WITH WHOM THE
COMPANY DEVELOPS SUCH A RELATIONSHIP DURING THE EMPLOYMENT PERIOD (INCLUDING
WITHOUT LIMITATION ANY CUSTOMERS, VENDORS OR SUPPLIERS); PROVIDED IN EACH CASE
DESCRIBED IN THIS CLAUSE (II) THAT SUCH ACTIVITY BY YOU DOES OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE RELATIONSHIP BETWEEN THE
COMPANY AND ANY SUCH THIRD PARTY.


 


B.                                      SCOPE OF RESTRICTION.  IF, AT THE TIME
OF ENFORCEMENT OF THIS PARAGRAPH 7, A COURT SHALL HOLD THAT THE DURATION, SCOPE
OR AREA RESTRICTIONS STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN
EXISTING, THE PARTIES HERETO AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA
REASONABLE UNDER SUCH CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED
DURATION, SCOPE OR AREA.


 


C.                                       WORKS MADE FOR HIRE.  YOU AGREE THAT
ALL INTELLECTUAL PROPERTY RIGHTS, DEVELOPMENTS, DESIGNS, COMPUTER SOFTWARE,
INVENTIONS, APPLICATIONS AND IMPROVEMENTS, INCLUDING BUT NOT LIMITED TO TRADE
NAMES, ASSUMED NAMES, SERVICE NAMES, SERVICE MARKS, TRADEMARKS, LOGOS, PATENTS,
COPYRIGHTS, LICENSES, FORMULAS, TRADE SECRETS AND TECHNOLOGY, WHETHER IN DESIGN,
METHODS, PROCESSES, FORMULAE, MACHINES OR DEVICES AND ALL OTHER APPLICATIONS
(COLLECTIVELY, “INVENTIONS”), WHETHER MADE, CREATED, INVENTED, DEVISED,
ACQUIRED, SUCCEEDED TO (WHETHER BY DEVISE, ESTATE, TESTAMENTARY DISPOSITION OR
OTHERWISE), OR DEVELOPED PRIOR TO THE DATE OF THIS AGREEMENT FOR THE COMPANY BY
YOU, OTHER THAN INVENTIONS MADE, CREATED, INVENTED, DEVISED OR DEVELOPED BY YOU
(I) ON YOUR OWN PERSONAL TIME, (II) WITHOUT THE USE OF THE COMPANY’S EQUIPMENT,
SUPPLIES, FACILITIES AND RESOURCES AND (III) WHICH ARE NOT RELATED TO THE SALE,
MANUFACTURE, DISTRIBUTION, MARKETING DEVELOPMENT OR PROVISION OF PRODUCTS,
COMPONENTS, EQUIPMENT, HARDWARE, OTHER TECHNOLOGY OR SERVICES (OF ANY SORT) IN
THE WIRELESS COMMUNICATIONS INDUSTRY (COLLECTIVELY, “UNRELATED INVENTIONS”),

 

--------------------------------------------------------------------------------


 


ARE WORKS MADE FOR HIRE AND SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY
WITHOUT SEPARATE COMPENSATION TO YOU.  YOU WILL, AT THE REQUEST AND EXPENSE OF
THE COMPANY MADE AT ANY TIME, EXECUTE AND DELIVER TO THE COMPANY OR ITS NOMINEE
SUCH APPLICATIONS AND INSTRUMENTS AS MAY BE DESIRABLE AND APPROPRIATE FOR
OBTAINING FOR THE COMPANY OR ITS NOMINEE, PATENTS, COPYRIGHTS, TRADEMARKS,
KNOW-HOW AND OTHER INTELLECTUAL PROPERTY PROTECTION OF THE UNITED STATES AND ALL
OTHER COUNTRIES FOR VESTING IN THE COMPANY OR ITS NOMINEE, ALL OF YOUR CLAIM,
RIGHT, TITLE AND INTEREST IN SAID INVENTIONS AND FOR MAINTAINING, ENFORCING AND
FUNDING THE SAME, AND TO OTHERWISE VEST IN OR EVIDENCE THE COMPANY’S OR ITS
NOMINEE’S EXCLUSIVE OWNERSHIP OF ALL OF THE RIGHTS REFERRED TO HEREIN. IN THE
EVENT THAT FOR WHATEVER REASON THE RESULTS OF YOUR PAST OR FUTURE WORK FOR THE
COMPANY SHOULD NOT BE DEEMED TO BE WORKS MADE FOR HIRE, YOU AGREE TO ASSIGN, AND
YOU HEREBY DO ASSIGN, TO THE COMPANY OR ITS NOMINEE ALL CLAIM, RIGHT, TITLE AND
INTEREST, IN ANY COUNTRY, TO EACH AND EVERY OF THE INVENTIONS THAT IS THE RESULT
OF WORK DONE IN THE COURSE OF YOUR PAST OR FUTURE EMPLOYMENT BY THE COMPANY, OR
THAT YOU CREATE OR DEVELOP, OR THAT YOU ACQUIRE BY WHATEVER MEANS THAT WAS
CREATED OR DEVELOPED, IN WHOLE OR IN PART BY USING THE COMPANY’S EQUIPMENT,
SUPPLIES, RESOURCES OR FACILITIES.  EACH AND EVERY SUCH ASSIGNMENT IS AND SHALL
BE IN CONSIDERATION OF THIS AGREEMENT WITH THE COMPANY, AND NO FURTHER
CONSIDERATION THEREFOR IS OR SHALL BE PROVIDED TO YOU BY THE COMPANY.  YOU
HEREBY WAIVE ENFORCEMENT OF ANY MORAL OR LEGAL RIGHTS WHICH MIGHT LIMIT THE
COMPANY’S RIGHTS TO EXPLOIT ANY OF THE FOREGOING MATERIALS IN ANY MANNER.


 


D.                                      NO DUTY TO MITIGATE.  YOU SHALL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT,
NOR SHALL ANY EARNINGS THAT YOU MAY RECEIVE FROM ANY OTHER SOURCE REDUCE ANY
SUCH PAYMENT.


 


E.                                       EQUITABLE RELIEF.  YOU ACKNOWLEDGE THAT
THE PROVISIONS CONTAINED IN SECTIONS 6 AND 7 HEREOF ARE REASONABLE AND NECESSARY
TO PROTECT THE LEGITIMATE INTERESTS OF THE COMPANY, THAT ANY BREACH OR
THREATENED BREACH OF SUCH PROVISIONS WILL RESULT IN IRREPARABLE INJURY TO THE
COMPANY AND THAT THE REMEDY AT LAW FOR SUCH BREACH OR THREATENED BREACH WOULD BE
INADEQUATE. ACCORDINGLY, IN THE EVENT OF THE BREACH BY YOU OF ANY OF THE
PROVISIONS OF SECTIONS 6 AND 7 HEREOF, THE COMPANY, IN ADDITION AND AS A
SUPPLEMENT TO SUCH OTHER RIGHTS AND REMEDIES AS MAY EXIST IN ITS FAVOR, MAY
APPLY TO ANY COURT OF LAW OR EQUITY HAVING JURISDICTION TO ENFORCE THIS
AGREEMENT, SHALL BE ENTITLED TO INJUNCTIVE RELIEF AGAINST ANY ACT THAN WOULD
VIOLATE ANY OF THE PROVISIONS OF THIS AGREEMENT (WITHOUT BEING REQUIRED TO POST
A BOND), AND NOTWITHSTANDING THE ARBITRATION PROVISIONS OF SECTION 18 OF THIS
AGREEMENT. YOU FURTHER AGREE THAT INJUNCTIVE RELIEF MAY BE SOUGHT FOR ANY BREACH
OR THREATENED BREACH OF SECTION 6 OR SECTION 7 WITHOUT A SHOWING OF IRREPARABLE
INJURY, IN ORDER TO PREVENT ANY SUCH BREACH OR THREATENED BREACH.  SUCH RIGHT TO
OBTAIN INJUNCTIVE RELIEF MAY BE EXERCISED, AT THE OPTION OF THE COMPANY,
CONCURRENTLY WITH, PRIOR TO, AFTER, OR IN LIEU OF, THE EXERCISE OF ANY OTHER
RIGHTS OR REMEDIES THAT THE COMPANY MAY HAVE AS A RESULT OF ANY SUCH BREACH OR
THREATENED BREACH.


 

8.                                       Survival.  Any termination of your
employment or of this Agreement shall have no effect on the continuing operation
of paragraphs 5, 6, or 7 for the periods specified therein.

 

--------------------------------------------------------------------------------


 

9.                                       Waiver of Claims.  You agree as a
condition to your receipt of any termination or severance benefits pursuant to
paragraph 5 hereof, you will agree, as of the date of such termination, to
waive, discharge and release any and all claims, demands and causes of action,
whether known or unknown, against the Company, its affiliates and subsidiaries,
and their respective current and former directors, officers, employers,
attorneys and agents arising out of, connected with or incidental to your
employment or other dealings with the Company, its affiliates or subsidiaries,
which you or anyone acting on your behalf might otherwise have had or asserted
and any claim to any compensation or benefits from your employment with the
Company or its affiliates (other than employee benefits to be provided pursuant
to the terms of paragraph 5 hereof or of any employee benefit plans as set forth
in paragraph 4 hereof). Notwithstanding anything contained herein to the
contrary, no termination or severance payments shall be made under this
Agreement or otherwise until such time as you have delivered an executed release
of claims and any applicable revocation periods under state or federal law have
expired.  The Company agrees, as further consideration for your waiver, to
concurrently execute a waiver of unknown clams against you on terms and
conditions substantially identical to the waiver provided by you (it being
understood that the Company may specifically reserve claims identified in
writing by the Company at the time that such waiver is provided).


 


10.                                 GOVERNING LAW.  THIS AGREEMENT AND ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE INTERNAL
LAW, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF CALIFORNIA.


 


11.                                 NOTICES.  ALL DEMANDS, NOTICES AND
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN, IF MAILED, BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR, IF BY OTHER MEANS, WHEN RECEIVED BY THE OTHER PARTY AT THE
ADDRESS SET FORTH HEREIN, OR SUCH OTHER ADDRESS AS MAY HEREAFTER BE FURNISHED TO
THE OTHER PARTY BY LIKE NOTICE. NOTICE OR COMMUNICATION HEREUNDER SHALL BE
DEEMED TO HAVE BEEN RECEIVED ON THE DATE DELIVERED TO OR RECEIVED AT THE
PREMISES OF THE ADDRESSEE IF DELIVERED OTHER THAN BY MAIL, AND IN THE CASE OF
MAIL, THREE DAYS AFTER THE DEPOSITING OF THE SAME IN THE UNITED STATES MAIL AS
ABOVE STATED (OR, IN THE CASE OF REGISTERED OR CERTIFIED MAIL, BY THE DATE NOTED
ON THE RETURN RECEIPT).  NOTICES SHALL BE ADDRESSED AS FOLLOWS:

 

 


IF TO THE EXECUTIVE:


 


MR. BRUCE W. DIAMOND

 

 

At the last residential address known to the Company

 

 

 

 

 

 

If to the Company:

 

WJ Communications, Inc.

 

 

401 River Oaks Parkway

 

 

San Jose, CA 95134

 

 

Attention: Chairman

 

 

 

with a copy to:

 

Fox Paine & Company, LLC

 

 

950 Tower Lane

 

 

Suite 1150

 

 

Foster City, CA 94404

 

 

Attention: W. Dexter Paine, III

 

--------------------------------------------------------------------------------


 


12.                                 SEPARABILITY CLAUSE.  ANY PART, PROVISION,
REPRESENTATION OR WARRANTY OF THIS AGREEMENT WHICH IS PROHIBITED OR WHICH IS
HELD TO BE VOID OR UNENFORCEABLE SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS
HEREOF.


 


13.                                 SUCCESSORS AND ASSIGNS- ASSIGNMENT OF
AGREEMENT.  THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY THE PARTIES HERETO AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF
THE PARTIES HERETO.  AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY
AS HEREINBEFORE DEFINED AND ANY SUCCESSORS TO ITS BUSINESSES AND/OR ASSETS AS
AFORESAID WHICH ASSUME AND AGREE TO PERFORM THIS AGREEMENT BY OPERATION OF LAW,
OR OTHERWISE.  FOR THIS PURPOSE, “SUCCESSOR” MEANS ANY PERSON, FIRM,
CORPORATION, OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY PURCHASE,
MERGER, OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR SUBSTANTIALLY ALL
OF THE ASSETS OR BUSINESS OF THE COMPANY.  THIS AGREEMENT IS PERSONAL TO YOU AND
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY YOU
OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


 


14.                                 INDEMNIFICATION.  SUBJECT TO APPLICABLE LAW,
YOU SHALL BE PROVIDED INDEMNIFICATION TO THE MAXIMUM EXTENT PERMITTED BY THE
COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS, INCLUDING, IF APPLICABLE, ANY
DIRECTORS AND OFFICERS INSURANCE POLICIES, WITH SUCH INDEMNIFICATION TO BE ON
TERMS DETERMINED BY THE BOARD OR ANY OF ITS COMMITTEES, BUT ON TERMS NO LESS
FAVORABLE THAN PROVIDED TO ANY OTHER COMPANY EXECUTIVE OFFICER OR DIRECTOR AND
SUBJECT TO THE TERMS OF ANY SEPARATE WRITTEN INDEMNIFICATION AGREEMENT.


 


15.                                 WAIVER.  THE FAILURE OF ANY PARTY TO INSIST
UPON STRICT PERFORMANCE OF A COVENANT HEREUNDER OR OF ANY OBLIGATION HEREUNDER,
IRRESPECTIVE OF THE LENGTH OF TIME FOR WHICH SUCH FAILURE CONTINUES, SHALL NOT
BE A WAIVER OF SUCH PARTY’S RIGHT TO DEMAND STRICT COMPLIANCE IN THE FUTURE. NO
CONSENT OR WAIVER, EXPRESS OR IMPLIED, TO OR OF ANY BREACH OR DEFAULT IN THE
PERFORMANCE OF ANY OBLIGATION HEREUNDER, SHALL CONSTITUTE A CONSENT OR WAIVER TO
OR OF ANY OTHER BREACH OR DEFAULT IN THE PERFORMANCE OF THE SAME OR ANY OTHER
OBLIGATION HEREUNDER.  NO TERM OR PROVISION OF THE AGREEMENT MAY BE WAIVED
UNLESS SUCH WAIVER IS IN WRITING AND SIGNED BY THE PARTY AGAINST WHOM SUCH
WAIVER IS SOUGHT TO BE ENFORCED.


 


16.                                 LEGAL EXPENSES.  THE COMPANY WILL REIMBURSE
YOU UP TO $15,000 FOR REASONABLE LEGAL ADVICE EXPENSES INCURRED BY YOU IN
CONNECTION WITH THE NEGOTIATION, PREPARATION AND EXECUTION OF THIS AGREEMENT.


 


17.                                 ENTIRE AGREEMENT.  THIS AGREEMENT TOGETHER
WITH THE STANDARD FORMS OF EQUITY AWARD GRANT THAT DESCRIBES YOUR OUTSTANDING
EQUITY AWARDS CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER CONTEMPLATED HEREIN AND SUPERSEDES ALL PRIOR
AGREEMENTS, WHETHER WRITTEN OR ORAL, BETWEEN THE PARTIES, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS AGREEMENT SHALL NOT BE MODIFIED EXCEPT IN WRITING
EXECUTED BY ALL PARTIES HERETO.


 


18.                                 CAPTIONS.  TITLES OR CAPTIONS OF PARAGRAPHS
CONTAINED IN THIS AGREEMENT ARE INSERTED ONLY AS A MATTER OF CONVENIENCE AND FOR
REFERENCE, AND IN NO WAY DEFINE, LIMIT, EXTEND OR DESCRIBE THE SCOPE OF THIS
AGREEMENT OR THE INTENT OF ANY PROVISION HEREOF.


 


19.                                 COUNTERPARTS.  FOR THE PURPOSE OF
FACILITATING PROVING THIS AGREEMENT, AND FOR OTHER PURPOSES, THIS AGREEMENT MAY
BE EXECUTED SIMULTANEOUSLY IN ANY NUMBER OF COUNTERPARTS.  EACH

 

--------------------------------------------------------------------------------


 


COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


20.                                 ARBITRATION.  IN THE EVENT THAT ANY
DISAGREEMENT OR DISPUTE WHATSOEVER SHALL ARISE BETWEEN THE PARTIES CONCERNING
THIS AGREEMENT, SUCH DISAGREEMENT OR DISPUTE SHALL BE SUBMITTED TO THE JUDICIAL
ARBITRATION AND MEDIATION SERVICES, INC. (“JAMS”) FOR RESOLUTION IN A
CONFIDENTIAL PRIVATE ARBITRATION IN ACCORDANCE WITH THE COMPREHENSIVE RULES AND
PROCEDURES OF JAMS, INCLUDING THE INTERNAL APPEAL PROCESS PROVIDED FOR IN RULE
34 OF THE JAMS RULES WITH RESPECT TO ANY INITIAL JUDGMENT RENDERED IN AN
ARBITRATION.  ANY SUCH ARBITRATION PROCEEDING SHALL TAKE PLACE IN PALO ALTO,
CALIFORNIA BEFORE A SINGLE ARBITRATOR (RATHER THAN A PANEL OF ARBITRATORS).  THE
PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE NO AUTHORITY TO AWARD ANY PUNITIVE
OR EXEMPLARY DAMAGES AND WAIVE, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT
TO RECOVER SUCH DAMAGES IN SUCH ARBITRATION.  EACH PARTY SHALL EACH BEAR THEIR
RESPECTIVE COSTS (INCLUDING ATTORNEY’S FEES, AND THERE SHALL BE NO AWARD OF
ATTORNEY’S FEES). JUDGMENT UPON THE FINAL AWARD RENDERED BY SUCH ARBITRATOR,
AFTER GIVING EFFECT TO THE JAMS INTERNAL APPEAL PROCESS, MAY BE ENTERED IN ANY
COURT HAVING JURISDICTION THEREOF.  IF JAMS IS NOT IN BUSINESS OR IS NO LONGER
PROVIDING ARBITRATION SERVICES, THEN THE AMERICAN ARBITRATION ASSOCIATION SHALL
BE SUBSTITUTED FOR JAMS FOR THE PURPOSES OF THE FOREGOING PROVISIONS.  EACH
PARTY AGREES THAT IT SHALL MAINTAIN ABSOLUTE CONFIDENTIALITY IN RESPECT TO ANY
DISPUTE BETWEEN THEM. IN ADDITION, ANY DISPUTE, CONTROVERSY OR CLAIM ARISING
UNDER OR IN CONNECTION WITH YOUR RIGHTS OR OBLIGATIONS PURSUANT TO ANY STOCK
OPTION OR OTHER EQUITY ARRANGEMENTS BETWEEN YOU AND THE COMPANY, SHALL BE
SETTLED EXCLUSIVELY AS PROVIDED FOR BY THE TERMS OF THE APPLICABLE COMPANY
PLANS.


 


21.                                 CODE SECTION 409A.  THE COMPANY AND YOU
AGREE TO CONSIDER AMENDMENTS TO THIS AGREEMENT NECESSARY OR APPROPRIATE TO AVOID
IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION PRIOR TO ACTUAL PAYMENT
TO YOU UNDER CODE SECTION 409A AND ANY TEMPORARY OR FINAL TREASURY REGULATIONS
AND INTERNAL REVENUE SERVICE GUIDANCE THEREUNDER.

 

[signature page:  to follow]

 

--------------------------------------------------------------------------------


 

Please execute a copy of this letter Agreement in the space below and return it
to the undersigned at the address set forth above to confirm your understanding
and acceptance of the agreements contained herein.

 

Very truly yours,

 

WJ COMMUNICATIONS, INC.

 

 

By:

  /s/ W. DEXTER PAINE III

 

 

Name: W. Dexter Paine, III

Title:

Chairman

 

 

Accepted and agreed to:

 

/s/ BRUCE W. DIAMOND

 

 

Mr. Bruce W. Diamond

 

--------------------------------------------------------------------------------


 

Annex 1

 

REPRESENTATIONS AND WARRANTIES

 

In connection with the purchase and sale of WJ Communications Stock hereunder,
you represent and warrant to the Company that:

 

(a)                                  The WJ Communications Stock to be acquired
by you pursuant to this Agreement shall be acquired for your own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state securities laws, and the WJ
Communications Stock shall not be disposed of in contravention of the Securities
Act or any applicable state securities laws.

 

(b)                                 You are an officer of the Company, are
sophisticated in financial matters and are able to evaluate the risks and
benefits of the investment in the WJ Communications Stock.  You are an
“accredited investor”, as defined in Regulation D promulgated under the
Securities Act.

 

(c)                                  To the extent that any of the securities
being purchased by you are not subject to an effective registration statement,
you are able to bear the economic risk of your investment in such WJ
Communications Stock for an indefinite period of time and you understand that
such securities cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

(d)                                 You have had an opportunity to ask questions
and receive answers concerning the terms and conditions of the offering of WJ
Communications Stock and have had full access to such other information
concerning the Company as you have requested.  You have reviewed, or have had an
opportunity to review, a copy of the Stockholders’ Agreement.

 

(e)                                  This Agreement constitutes a legal, valid
and binding obligation of yours, enforceable in accordance with its terms, and
the execution, delivery and performance of this Agreement by you does not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which you are a party or any judgment, order or decree to which
you are subject.

 

(f)                                    You are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
person or entity other than the Company.

 

(g)                                 You have consulted with independent legal
counsel regarding your rights and obligations under this Agreement and you fully
understand the terms and conditions contained herein.  You have obtained advice
from persons other than the Company and its counsel regarding the tax effects of
the transaction contemplated hereby.

 

--------------------------------------------------------------------------------